PER CURIAM.
Broward Motor Escort appeals from a final order of the Department of State, Division of Licensing. The division rejected the Hearing Officer’s conclusions of law that appellant is not required to be licensed as a “security officer” or “security agency” within the meaning of Section 493.6101(18) and (19), Florida Statutes (1991). The stipulated facts concerning appellant’s function as an escort for funeral motorcades support the division’s *682determination that appellant is subject to the licensing requirement of Chapter 493, Florida Statutes.
Accordingly, we affirm.
DELL, C.J., and ANSTEAD and KLEIN, JJ., concur.